     Case 2:21-cv-00961-GMN-BNW Document 35
                                         33 Filed 07/29/21
                                                  07/27/21 Page 1 of 3



 1    Paul S. Padda
 2    NV Bar No. 10417
      PAUL PADDA LAW, PLLC
 3    4560 South Decatur Blvd., Suite 300
      Las Vegas, NV 89103
 4    Tel: 702.366.1888
      psp@paulpaddalaw.com
 5

 6    Paul J. Lukas, MN Bar No. 22084X*
      lukas@nka.com
 7    Kai H. Richter, MN Bar No. 0296545*
      krichter@nka.com
 8    Brock J. Specht, MN Bar No. 0388343*
      bspecht@nka.com
 9
      Benjamin J. Bauer, MN Bar No. 0398853*
10    bbauer@nka.com
      NICHOLS KASTER, PLLP
11    4700 IDS Center
      80 S 8th Street
12    Minneapolis, MN 55402
      Telephone: (612) 256-3200
13
      Facsimile: (612) 338-4878
14
      *admitted pro hac vice
15

16    ATTORNEYS FOR PLAINTIFF AND THE PROPOSED CLASS
17

18
                               UNITED STATES DISTRICT COURT
19                                  DISTRICT OF NEVADA

20    Maggie Thomson, as representative of a class
      of similarly situated persons, and on behalf of Case No. 2:21-cv-00961-GMN-BNW
21    the Caesars Entertainment Corporation Savings
22    & Retirement Plan,
                                                           STIPULATION REGARDING
23                                   Plaintiff,           AMENDED      COMPLAINT AND
                                                           DEADLINE TO ANSWER OR
24            v.                                             OTHERWISE RESPOND

25    Caesars Holdings Inc. and Russell
      Investment Management LLC,
26

27                                Defendants.
28
     Case 2:21-cv-00961-GMN-BNW Document 35
                                         33 Filed 07/29/21
                                                  07/27/21 Page 2 of 3



 1
               Plaintiff Maggie Thomson, as representative of a class of similarly situated persons, and on
 2
     behalf of the Caesars Entertainment Corporation Savings & Retirement Plan, and Defendants
 3
     Russell Investment Management LLC (“RIM”) and Caesars Holdings, Inc. (collectively, the
 4
     “Parties”), by and through their undersigned counsel, hereby stipulate and agree that Plaintiff
 5
     Maggie Thomson, pursuant to Fed. R. Civ. P. 15(a), will file an amended complaint on or before
 6
     July 30, 2021, that an answer or response to the original complaint is not required, and that the
 7
     deadline for Defendants to answer or otherwise respond to the amended complaint shall be August
 8
     30, 2021. Plaintiff avers that there is good cause to enter into this stipulation to ensure that the
 9
     proper parties are before the Court.1 Further, this stipulation is not made for purposes of delay, but
10
     rather to ensure that the contemplated amendments are made before Defendants respond to the
11
     existing Complaint.
12
               Accordingly, the Parties request that the Court approve this stipulation and grant Defendants
13
     until August 30, 2021 to answer or otherwise respond to Plaintiff’s amended complaint, which she
14
     will file on or before July 30, 2021. Defendants do not waive any defenses by entering into this
15
     stipulation nor are they agreeing that any newly-named defendant is a proper party or otherwise
16
     engaged in any wrongdoing.
17

18       Dated: July 27, 2021                            Dated: July 27, 2021

19       NICHOLS KASTER, PLLP                            MCDONALD CARANO LLP
         /s/ Benjamin J. Bauer                           /s/ Adam Hosmer-Henner
20       Paul J. Lukas, Esq. (admitted pro hac vice)     Adam Hosmer-Henner, Esq., NSBN. 12779
         Kai H. Richter, Esq. (admitted pro hac vice)    Chelsea Latino, Esq., NBSN 14227
21
         Brock J. Specht, Esq. (admitted pro hac vice)   Jane Susskind, Esq., NSBN 15099
22       Benjamin J. Bauer, Esq. (admitted pro hac       100 West Liberty Street, 10th Floor
         vice)                                           Reno, NV 89501
23       4700 IDS Center                                 Telephone: (775) 788-2000
         80 S. 8th Street
24       Minneapolis, MN 55402                           MAYER BROWN LLP
         Telephone: (612)256-3200                        Nancy G. Ross (admitted pro hac vice)
25                                                       Richard E. Nowak (admitted pro hac vice)
26                                                       71 South Wacker Drive

27   1
      After meeting and conferring with Defendants, Plaintiff intends to file an amended complaint to
     remove RIM as a defendant, add Russell Investments Trust Company (“RITC”) as a defendant,
28
     and add the Investment Committee of the Caesars Entertainment Corporation Savings &
     Retirement Plan as a defendant.
                                                    2
     Case 2:21-cv-00961-GMN-BNW Document 35
                                         33 Filed 07/29/21
                                                  07/27/21 Page 3 of 3


                                                 Chicago, IL 60606
 1                                               Telephone: (312) 701-8788
      PAUL PADDA LAW, PLLC
 2    Paul S. Padda, Esq.                        Attorneys for Defendant Caesars Holdings,
      4560 South Decatur Blvd., Suite 300        Inc.
 3    Las Vegas, NV 89103
      Telephone: (702) 366-1888                  PARSONS, BEHLE & LATIMER
 4    Attorneys for Plaintiff                    /s/ Rew R. Goodenow
                                                 Rew R. Goodenow, Esq. NSBN 3722
 5                                               Michael R. Kealy, Esq. NSBN 971
 6                                               50 West Liberty Street, Suite 750
                                                 Reno, NV 89501
 7                                               Telephone: (775) 789-6543

 8                                               MILBANK LLP
                                                 Sean Murphy, Esq. (admitted pro hac vice)
 9                                               Robert Hora, Esq. (admitted pro hac vice)
10                                               Vanessa Gonzalez-Ahmed, Esq. (admitted
                                                 pro hac vice)
11                                               Maria Esperanza Ortiz, Esq. (admitted pro
                                                 hac vice)
12                                               55 Hudson Yards
                                                 New York, NY 10001
13
                                                 Telephone: (212) 530-5688
14                                               Attorneys for Defendant Russell Investment
                                                 Management, LLC
15

16

17                                          Order
     DATED: _____________________             IT IS SO ORDERED.
18                           IT IS SO ORDERED
19                           DATED: 6:25 pm,_________________________________
                                             July 29, 2021
                                            UNITED STATES DISTRICT JUDGE
20

21
                             BRENDA WEKSLER
22
                             UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28

                                                 3
